DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Applicant’s amendment filed September 21, 2021 has changed the conditions for restriction/species election. A new species election requirement follows.
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
a) a pneumatic vehicle tire whose vulcanized electrically conductive passages originate from the electrically conductive coating of filaments which have been set upright (angle to radial direction = 0°) continuously over the inside of the sidewall and in contact with the at least one electrically conductive component in the bead region (embodiment of Figure 2, specification p. 2 line 31 - p. 3 line 4 and p. 7 lines 13-15);
b)  a pneumatic vehicle tire whose vulcanized electrically conductive passages originate from the electrically conductive coating of filaments which have been set on the carcass insert at a radially outer end section of the sidewall, at a radially inner end section of the sidewall and in contact with the at least one electrically conductive component in the bead region, and in the region between the radially outer end section of the sidewall and the radially inner end section of the sidewall (on the carcass insert) (embodiment of Figures 3 and 4, specification p. 3 lines 6-12 and p. 7 line 18 - p. 8 line 3);
c) a pneumatic vehicle tire whose vulcanized electrically conductive passages originate from the electrically conductive coating of filaments of a weave (embodiment of Figures 5 and 6, specification p. 3 lines 26-28 and p. 8 lines 5-18);
d) a pneumatic vehicle tire whose vulcanized electrically conductive passages originate from the electrically conductive coating of filaments which have been set randomly with mutual contact (specification p. 3 lines 26-28 and p. 8 lines 20-21.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: claim 35.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The species lack unity of invention because even though the inventions of these groups require the technical feature of the subject matter of claim 35, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of US Patent Application Publication 2006/0102264 A1, Mechanics of Pneumatic Tires, and Japanese Patent Application 2009-154608 A. The only difference between the US ‘264 tire and the claimed tire is that the vulcanized electrically conductive strips 81 are not disclosed as including a filament (elastomeric material in tires is implicitly disclosed as being vulcanized in order for the tire to perform its function, see for example Mechanics of Pneumatic Tires p. 225) (embodiment of Figure 7: electrically conductive insert 43 = claimed “carbon center beam”, instant specification p. 5 lines 13-18; conductive components have resistivity lower than 1x106 Ω•cm, reference paragraph 0014; multiple conductive strips, reference paragraphs 0021; nonconductive sidewall rubbers 6 and electrically conductive bead protection rubber 5, reference paragraphs 0022-0025; electrically conductive tread base 42, reference paragraph 0048; tread base overlapped on the outside by the sidewalls clearly depicted in Figure 7 (“overlapped” does not necessarily require contact, see for example instant specification p. 5 lines 29-31 reciting that each sidewall overlaps and forms contact with the tread base)), however  JP ‘608 teaches to provide electrically conductive filaments in such tire electrically conductive strips in order to allow for the reduction in thickness and width of the electrically conductive strips (embodiment of Figure 4B, translation paragraphs 0023-0027 where rubber strip material is the electrically conductive coating); it would therefore have been obvious to one of ordinary skill in the art to provide electrically conductive filaments in the above tire electrically conductive strips in order to allow for the reduction in thickness and width of the electrically conductive strips.
Note that claim 35 as currently drafted requires the electrically conductive passages to be vulcanized (thus requiring the presence of vulcanized elastomeric material) and therefore dependent claim 46 contradicts claim 35 and the “consists of” alternative in dependent claim 44 contradicts claim 35.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrienne C. Johnstone whose telephone number is (571)272-1218. The examiner can normally be reached M-F 1PM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ADRIENNE C. JOHNSTONE
Primary Examiner
Art Unit 1749



Adrienne Johnstone					       /ADRIENNE C. JOHNSTONE/                                                                                           Primary Examiner, Art Unit 1749                                                                                                             May 17, 2022